The evidence, in my judgment, sustains the committee's ruling that Mr. Melerine was not an "actual, bona fide" resident of the parish of St. Bernard. He has had his residence at 5906 Burgundy street, New Orleans, for over two years — since July, 1925. He paid the *Page 865 
rent regularly, at $35 per month, paid the electric light bills, and the water bills, etc. The lights burned regularly, according to the records of the New Orleans Public Service, Inc., and it is admitted that no one else but Mr. and Mrs. Melerine ever occupied the premises. There is a difference between the word domicile, which means the place where a man shall be sued, and the word residence, as meaning the place where a man may vote or hold political office. A man may maintain a civil domicile by his expressions of intention; but his place of residence is required by the Constitution to be actual and bona fide. I have no doubt that Mr. Melerine was sincere in his intention to preserve his right to vote in St. Bernard parish, while he maintained his place of residence in New Orleans — just as Judge Godchaux intended to preserve his right to vote in New Orleans while he maintained his place of residence in Pass Christian, Miss. But the question as to what is a man's place of residence — with regard to his right to vote — is determined by section 1 (a), art. 8 of the Constitution. Hall v. Godchaux, 149 La. 733, 90 So. 145. The members of the Democratic parish executive committee for the parish of St. Bernard knew the facts far better than we can know them, and the evidence does not convince me that their exercise of the judgment which is vested in them was wrong. In that connection, there seems to be no explanation of the records of the New Orleans Public Service, Inc., which show that the electric lights were burning in the Melerine residence, at 5906 Burgundy street, every month, commencing in July, 1925, and ending last month; the average consumption was 220 k.w.h. per annum; there was a bill for every month, ranging from $1.46 to $3.22; and there was no dispute that the bills were correct. It is admitted that no one else but Mr. and Mrs. Melerine occupied the residence. The lady living in the other *Page 866 
side of the double house would have observed it if an intruder had been occupying the house. I am bound to assume therefore that Mr. and Mrs. Melerine occupied the house regularly, every month, from July, 1925, until and including last month. Besides, the telephone directory showed that Mr. and Mrs. Melerine's residence was 5906 Burgundy street, and so does the city directory. The fact that they slept sometimes at his father's home in St. Bernard parish did not make that place their actual bona fide residence.
For the reasons stated, I respectfully dissent from the decision overruling the judgment of the committee and affirming that of the district judge.